                          Jfn           ?Hntteti States: Bt^eftrtct Court
                          Jfor ttie ^otttliern Bisttrtrt of (fleorsto
                                     Woj^ttoii Btlitsiton

               AHMAD RASHAD GILL,

                           PiaintifF,                       CIVIL ACTION NO.: 5:18-cv-50



                    V.



              JAMES DEAL;EDWINA JOHNSON;
              TARAN TODMAN;AUSTIN ADAMS;and
              WICKER,

                           Defendants.



                                                 ORDER


                   The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 5.        The Court has

              additionally considered Plaintiff's Objections to the Report and

              Recommendation, dkt. no. 6, and Plaintiff's Motion to Amend

              Complaint, dkt. no. 7.        For the reasons set forth below, the

              Court OVERRULES Plaintiff's Objections, ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court,

              and DENIES Plaintiff's Motion to Amend.

                   The Magistrate Judge recommended the Court dismiss

              Plaintiff's complaint for failure to exhaust all administrative

              remedies.    In his Objections, Plaintiff argues he should not be


A0 72A
(Rev. 8/82)
              required to fully exhaust his administrative remedies because

              exhaustion would be futile.       Dkt. No. 1, p. 1.   Plaintiff

              asserts he ^Mid as much as [he] could" to exhaust his

              administrative remedies.    Id.    According to Plaintiff, Ware

              State Prison officials, after responding to Plaintiff's

              grievance, failed to give Plaintiff any paperwork informing him

              that he could appeal the decision.      Id.

                   In addition to his Objections, Plaintiff also filed a

              Motion to Amend Complaint, dkt. no. 7.        In this Motion,

              Plaintiff seeks to add a new claim against Ware State Prison

              based on ""another incident that occurred on Saturday, May 14,

              2017[.]"   Id.   Outside of adding this new claim and new

              defendant. Plaintiff does not seek to make any modifications or

              changes to his initial Complaint.

                   The Prison Litigation Reform Act (""PRLA") requires

              prisoners fully exhaust all administrative remedies before

              filing an action with the court.      42 U.S.C. § 1997e{a); Jones v.

              Bock, 549 U.S. 199, 217 (2007).      ""[A]s long as there is the

              possibility of at least some kind of relief[,]" all

              administrative remedies—including appeals—must be exhausted.

              Johnson v. Meadows, 418 F.3d 1152, 1156 (11th Cir. 2005)

              (quoting Ross v. County of Bernalillo, 365 F.3d 1181, 1187 (10th

              Cir. 2004).   Exhaustion is a statutory requirement that courts




A0 72A I
(Rev. 8/82)
have no discretion to waive.        Bryant v. Rich, 530 F.Sd 1368,

1373 (11th Cir. 2008).    Notably, the ^^exhaustion requirement

cannot be waived based upon the prisoner's belief that pursuing

administrative procedures would be futile.         Higginbottom v.

Carter, 223 F.3d 1260, 1261 (11th Cir. 2000); Kazemi v. Pugh,

No. CV 306-094, 2007 WL 601757, at *2 (S.D. Ga. Feb. 16, 2007).

However, incarcerated individuals are not required to exhaust

administrative remedies which are unavailable to them.       Turner

V. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008).

     Accepting as true Plaintiff's allegation that prison

administrators did not inform him of the appeals process.

Plaintiff still failed to exhaust administrative remedies.

Plaintiff does not allege that prison officials provided

incorrect information about the appeals procedure nor does he

assert that he requested information about appealing his

grievance and was denied.    Rather, Plaintiff simply argues that

prison officials did not take affirmative steps to ensure

Plaintiff, individually, knew appealing was an available option.

Moreover, Plaintiff would have learned of the possibility of

appealing an adverse decision while drafting his Complaint.

This Court's own form, which Plaintiff filled out to file his




^    Plaintiff cites two cases in support of the futility exception
for exhaustion: Terrell v. Brewer, 933 F.2d 1015 (9th Cir. 1991), and
McCarthy v. Madigan, 503 U.S. 140 (1992). Both cases were decided
before Congress enacted the PRLA.
              original Complaint, explicitly asks would-be litigants whether

              they filed a grievance with the prison and whether they appealed

              adverse decisions ^^to the highest level possible in the

              administrative procedure[.]"    Dkt. No. 1, pp. 3-4.   Instead of

              seeking out information about appealing the original grievance.

              Plaintiff simply checked "no" and filed his Complaint.     Id.

              Plaintiff fails to provide any new information in his Objections

              or Motion to Amend which would alter the Magistrate Judge's

              original finding.   The pleadings still demonstrate that

              Plaintiff failed to exhaust all available administrative

              remedies.


                   The Report and Recommendation explicitly provided Plaintiff

              "the opportunity to amend his Complaint to correct the

              deficiencies noted herein."    Dkt. No. 2, p. 1 n.l.   Plaintiff's

              Motion to Amend does not address or correct any deficiencies but

              rather seeks to add a new claim and new defendant to his

              original Complaint.   As Plaintiff cannot continue his original

              action, the Court DENIES his Motion to Amend.    If Plaintiff

              wishes to proceed with this new claim, he may do so by filing a

              separate action.

                                            CONCLUSION


                   The Court, therefore, OVERRULES Plaintiff's Objections and

              ADOPTS the Magistrate Judge's Report and Recommendation as the




A072A I
(Rev. 8/82)
              opinion of the Court.   The Court DENIES Plaintiff's Motion to

              Amend, dkt. no. 7.

                  SO ORDERED, this                 of 71^^                 2018


                                         m. LISA GODBEY WOOD, JUDGE
                                       'UNITED STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT   OF GEORGIA




A072A I
(Rev. 8/82)
